Citation Nr: 0939950	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had recognized guerilla service with the 
Commonwealth Army of the Philippines from January 1944 to 
February 1946.  He died in November 1952.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Although the RO has reopened the claim for entitlement to 
service connection for the cause of the Veteran's death and 
denied entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  In August 2003, the RO issued a letter decision to the 
appellant in which it continued the denial of entitlement to 
service connection for the cause of the Veteran's death and 
provided her notice of her appellate rights; the appellant 
did not submit a notice of disagreement within one year of 
notice of that decision.

2.  Evidence received since the August 2003 RO denial of 
entitlement to service connection for the cause of the 
Veteran's death does not raise a reasonable possibility of 
substantiating the claim.





CONCLUSIONS OF LAW

1.  The August 2003 RO decision that continued the denial of 
entitlement to service connection for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the August 2003 RO letter 
decision that continued the denial of entitlement to service 
connection for the cause of the Veteran's death, which was 
the last final denial with respect to this issue, is not new 
and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends 38 C.F.R. § 3.159(b)(1), effective 
May 30, 2008).

A February 2008 VCAA letter explained the basis for the prior 
denial of the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death, what type of 
evidence would be required to reopen the claim, and what 
would be required to substantiate the underlying claim for 
entitlement to service connection for the cause of the 
Veteran's death.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
reversed on other grounds, U.S. Court of Appeals for the 
Federal Circuit, No. 2008-7059 (May 19, 2009)(unpublished 
decision).  The February 2008 VCAA letter also informed her 
of her and VA's respective duties for obtaining evidence.

The appellant's claim in this case is for service connection 
for the cause of the Veteran's death.  However, she was not 
provided notice of the information and evidence considered in 
establishing an effective date in the event that the benefit 
sought on appeal is granted.  Nevertheless, because the Board 
has herein denied the appellant's claim, the effective date 
aspect of the claim is moot. Accordingly, the Board finds no 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed in 
February 2008, prior to the initial adjudication.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records and reports of post-service 
treatment.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has reviewed such statements and concludes that she has not 
identified further relevant available evidence not already of 
record.  In correspondence received in March 2009, the 
appellant indicated that she had no more evidence to submit 
in support of her appeal.  The Board has also reviewed the 
medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the appellant's claim.  No 
VA medical opinion is required by the duty to assist in this 
matter, for the reason that, as will be discussed at length 
below, no new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
the cause of the Veteran's death.  See 38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans 
of America (PVA), et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  Following receipt of a timely 
notice of disagreement, the RO is to issue a Statement of the 
Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is generally not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).


Service Connection for Cause of Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it causally shared in producing 
death, but it must be shown that there was a causal 
connection.  Id.  The standards and criteria for determining 
whether a disability is service-connected for purposes of 38 
U.S.C.A. § 1310 are the same as those applicable under 38 
U.S.C.A. chapter 11, as set forth at 38 U.S.C.A. § 1101 et 
seq.  See 38 U.S.C.A. § 1310(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   
Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

Factual Analysis

Service treatment records reflect that the appellant was 
treated and hospitalized during active service for malaria in 
June 1945.

A January 1946 service discharge examination indicates that a 
chest X-ray was negative.  Urinalysis and blood serology were 
indicated to be normal.  The Veteran was evaluated as 
neurologically normal.  He was indicated to have no ear, nose 
or throat abnormalities, no abnormality of the mouth and 
gums, no musculoskeletal defects, no abnormality of the 
abdomen or viscera, and no abnormality of the lungs, 
endocrine system, or cardiovascular system.  The examining 
clinician indicated that the Veteran met the requirements for 
discharge.  As noted above, the Veteran was discharged from 
active service in February 1946.

The Veteran died in November 1952.  Death certificates of 
record indicate that he died of pulmonary tuberculosis.  They 
further indicate that the Veteran died without the aid of 
medical attendance.

In September 1954 the RO received the appellant's original 
application for entitlement to service connection for the 
cause of the Veteran's death.

In March 1955, the RO issued a rating decision denying the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.  The RO reasoned that the 
evidence of record failed to show that the cause of death, 
pulmonary tuberculosis, was incurred in service or within the 
statutory presumptive period.  Physical examination in 
January 1946 was noted to have shown that the lungs were 
normal and that a chest X-ray was negative.  The appellant 
was informed of this decision and her appellate rights by a 
letter dated April 4, 1955.   Although she sought to appeal 
the decision in a letter dated on April 11, 1956, and 
received by the RO on April 13, 1956, the RO notified her 
that her appeal was not timely received.  Accordingly, the RO 
rating decision became final.  See 38 U.S.C.A. § 7105.

By correspondence received in April 2003, the appellant 
sought to reopen her claim for entitlement to service 
connection for the cause of the Veteran's death.  The 
evidence received in April 2003 included a letter dated in 
January 1956 from P. Pineda, M.D., in which he sated that he 
had treated the Veteran from September 1946 to December 1947 
for active pulmonary tuberculosis, moderately advanced.  He 
indicated that he had provided the Veteran with free medical 
treatment, but that on November 1952 the Veteran died of the 
"same old sickness," pulmonary tuberculosis.  The evidence 
received in April 2003 additionally included June 1953 
affidavits from S.P., and A.G., in which they indicated that 
the Veteran contracted malaria and tuberculosis during 
service while under their direct command, but that because of 
the intensity of the campaign the Veteran was not given 
expert medical attention.  The June 1953 affidavits of S.P. 
and A.G. further stated that in November 1952 the Veteran had 
a relapse and died of his tuberculosis.  Additional evidence 
received in April 2003 included certificates of death 
indicating that the Veteran died of pulmonary tuberculosis in 
November 1952, and affidavits as to the Veteran's service and 
marriage to the appellant, which are matters not in dispute 
in this appeal.

In an August 2003 letter decision issued to the appellant, 
the RO denied the appellant's claim for service connection 
for the cause of the Veteran's death, on the basis that new 
and material evidence had not been received to reopen the 
claim.  The letter further advised the appellant of her 
appellate rights.  A letter from the appellant's son was 
received later in August 2003; however, the letter did not 
discuss the August 2003 denial of the appellant's claim or 
express disagreement with the August 2003 determination.  In 
September 2003, the RO sent the appellant a letter in 
response to the letter from her son, describing the 
requirement that new and material evidence must be received 
in order to reopen her claim.  A notice of disagreement was 
not received within on year of the August 2003 RO rating 
decision.   Accordingly, that decision became final.  See 38 
U.S.C.A. § 7105.

In January 2008, the RO received from the appellant a letter 
in which she again sought to reopen her claim for entitlement 
to service connection for the cause of the Veteran's death.  
In connection with her claim, the appellant again submitted 
copies of June 1953 affidavits from S.P., and A.G., in which 
they indicated that the Veteran contracted malaria and 
tuberculosis during service while under their direct command, 
but that because of the intensity of the campaign the Veteran 
was not given expert medical attention; certificates of death 
indicating that the Veteran died of pulmonary tuberculosis in 
November 1952; and affidavits as to the Veteran's service and 
marriage to the appellant, which are matters not in dispute 
in this appeal.  This information was duplicative and 
cumulative of information received in April 2003, and had 
been in the claims file at the time of the prior final denial 
of her claim in August 2003.  Thus it did not constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  

In March 2008, the RO denied the appellant's claim, finding 
that the evidence received was not new and material.  The 
appellant timely appealed the March 2008 rating decision.  In 
a November 2009 supplemental statement of the case, the RO 
found that new and material evidence had been received to 
reopen the claim, but denied the claim on the merits.  The RO 
found that the letter dated in January 1956 from P. Pineda, 
M.D., in which he stated that he had treated the Veteran from 
September 1946 to December 1947 for active pulmonary 
tuberculosis, moderately advanced, was new and material 
evidence.  However, as noted above, this was merely a copy of 
the same letter, as received by the RO in April 2003, and was 
in the claims file at the time of the August 2003 prior final 
denial of the claim for entitlement to service connection for 
the cause of the Veteran's death.  Because it was a copy of 
evidence in the claims file at the time of the RO's August 
2003 final denial, the Board finds that Dr. Pineda's letter 
is not new evidence for purposes of the current appeal, and 
therefore is not new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

At a July 2009 Board hearing, the appellant testified that 
the Veteran had died due to malaria and tuberculosis.  (See 
July 2009 Board hearing transcript (Tr.), pages 2-8.)  She 
testified that Dr. Pineda had told her that the Veteran died 
as a result of malaria and pulmonary tuberculosis.  (Tr. at 
8.)  

Since the August 2003 final RO decision by which the RO 
continued its denial of entitlement to service connection for 
the cause of the Veteran's death, the only evidence that is 
not cumulative or redundant of evidence previously of record 
is the testimony received at the July 2009 Board hearing to 
the effect that the Veteran died not only of tuberculosis, 
but also of malaria; and that Dr. Pineda told her the 
appellant that the Veteran died of both tuberculosis and 
malaria.  

However, the appellant, as a lay person, is not competent to 
provide medical opinions, and her assertions as to medical 
diagnosis or causation do not constitute probative medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (medical opinion provided by layperson 
insufficient to constitute new and material evidence).  The 
law provides that evidence proffered by the appellant to 
reopen her claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  Her contention 
that the Veteran died of malaria as well as tuberculosis is 
of no probative value as a competent medical opinion in 
support of her claim, and therefore cannot constitute new and 
material medical nexus evidence.  See Espiritu, 2 Vet. App. 
at 494-495.  Similarly, her testimony that Dr. Pineda told 
her that the Veteran died of both tuberculosis and malaria 
can be of no probative value as a competent medical opinion, 
since it is no more than a medical opinion as related by a 
layperson.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995)("we hold here that the connection between what a 
physician said and the layman's account of what [the 
physician] purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence...").  

There is no new and material evidence (received since the 
last final denial of the appellant's claim in August 2003) 
relating the Veteran's tuberculosis, the cause of his death 
indicated by the competent medical evidence, to his period of 
active service, since, as described above, the testimony 
provided by the appellant on this point is of essentially no 
probative value for purposes of reopening her claim.  There 
is also no new and material evidence indicating that malaria, 
which was documented during service, was a cause of the 
Veteran's death; all competent medical evidence, to include 
the previously received written opinion of Dr. Pineda and the 
death certificates of record, indicate tuberculosis to have 
been the cause of death, without mention of malaria.  
Further, there is no new and material evidence of record to 
establish that a presumption of service connection for 
tuberculosis is warranted; none of the evidence of record, 
newly received or otherwise, constitutes a diagnosis of 
pulmonary tuberculosis within the three-year presumptive 
period (see 38 C.F.R. § 3.307(a)(3)) by: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the Veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  See 38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) (in 
appeal to reopen claim for service connection for cause of 
the veteran's death, new and material evidence not received 
where new evidence consisting of letter relating onset of 
pulmonary tuberculosis within three years after the veteran 
was separated from active duty did not provide service 
department or Veterans' Administration physician diagnosis, 
or provide clinical, x-ray, laboratory or hospital record 
evidence as required by applicable regulations).  In this 
regard, the Board notes that Dr. Pineda's January 1956 
affidavit did not discuss clinical, laboratory, or X-ray 
studies or the method of diagnosis and treatment.

In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  All evidence received 
since the prior final denial of the appellant's claim in 
August 2003 is duplicative or cumulative, or is of no 
probative value as competent medical evidence, or is not 
sufficient to meet the evidentiary requirements for 
establishment of a presumption of service connection for 
pulmonary tuberculosis.  Further, the newly received 
evidence, all of which is either cumulative or redundant, or 
else is of no probative value as competent medical evidence, 
does not raise a reasonably possibility of substantiating the 
appellant's claim.  Accordingly, reopening of the appellant's 
claim for service connection for the cause of the Veteran's 
death is not warranted.  As new and material evidence has not 
been received, the benefit of the doubt doctrine is not for 
application in the instant case.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for the cause of 
the Veteran's death; the appeal is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


